COBB, Judge
(concurring in part and dissenting in part).
I concur to affirm the appellant’s sentence as it is enhanced by the application of the Habitual Felony Offender Act; however, I disagree with the majority’s affir-mance of his sentence as it is enhanced under §§ 13A-12-250 and -270, Ala.Code 1975. I would reverse this portion of his sentence and remand the case for resen-tencing in accordance with Judge Shaw’s special writing in Poole v. State, [Ms. CR-99-1200, August 31, 2000] — So.2d(Ala.Crim.App.2001), with which I concurred as to this issue. As to those points on which I disagree with Judge Shaw, see my special writing in Poole, — So.2d at